Case 2:18-cv-00164-JRG Document 51-3 Filed 12/13/18 Page 1 of 1 PageID #: 389



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

ASHLEY HARVEY,                                  §
Individually,                                   §
and as Next Friend of L.H., a Minor,            §
                    Plaintiffs,                 §
                                                §    CIVIL ACTION NO: 2:18 cv-00164
v.                                              §
                                                §
                                                §
CARTHAGE INDEPENDENT                            §
SCHOOL DISTRICT,                                §
OTIS AMY, SCOTT SURRATT and                     §
DR. JOSEPH GLENN HAMBRICK,
              Defendants.

       ORDER GRANTING PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
             JUDGMENT AS TO DEFENDANT’S COUNTERCLAIM

       The Motion for Partial Summary Judgment of Plaintiffs Ashley Harvey, Individually, and as

Next Friend of L.H., a minor came to be heard on the ____ day of ____________, 201_, before this

Court. All Parties received notice and an opportunity to be heard. After considering the pleadings,

motions, response, reply, authorities, and arguments of counsel, IT IS HEREBY ORDERED:

       Plaintiffs’ Motion for Partial Summary Judgment as to Defendants’ Counterclaim be and is

hereby GRANTED.




                                                1
